Citation Nr: 0123586	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1942 
to October 1945; he died in April 1994.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
of rating decisions issued by the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board remanded the case to the RO for additional development 
in October 1997; the RO returned the case to the Board in 
June 2000.  Thereafter, in August 2000, the Board requested a 
VHA medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) 
and 38 C.F.R. § 20.901.  This opinion was rendered in October 
2000.  

Due to the passage of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 
2001)), the case was again remanded to the RO in January 
2001.  The RO has now returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The veteran died in April 1994, at the age of 84, from a 
pulmonary embolus due to a left above knee amputation due to 
gangrenous ulcers of the left foot due to peripheral vascular 
disease.

3.  At the time of his death, the veteran was service-
connected for a single disability; his left knee disability 
had been evaluated as 10 percent disabling since April 1952.

4.  A medical opinion as to the etiology of the veteran's 
final disease process was obtained from a physician employed 
by the Veterans Health Administration of VA, and VA duly gave 
notice to the appellant.

5.  Even though there is some medical evidence that any 
awkward positioning of the left leg due to the left knee 
disability could possibly have contributed to the veteran's 
death, the medical evidence of record establishes that the 
veteran's service-connected left knee disability did not 
cause, or contribute to, or hasten, his death.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
to the cause of the veteran's death and the fatal pulmonary 
embolus was not proximately due to or the result of a 
service-connected disability; nor did a service-connected 
disability contribute substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102; 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the veteran's death was not caused by his service-
connected left knee disability.  The Board also finds that 
the veteran's left knee disability did not contribute 
substantially or materially to cause his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The death certificate indicates that the veteran died while 
hospitalized in April 1994.  It lists the cause of the 
veteran's death as a pulmonary embolus occurring due to 
amputation of his left leg below the knee, which was 
necessitated by a gangrenous ulcer in the left foot, which 
developed due to peripheral vascular disease.  Carcinoma of 
the throat is listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
The veteran's private primary care physician signed the death 
certificate.

Review of the evidence of record reveals that the veteran was 
service-connected for a single disability at the time of his 
death.  This disability was one of the left knee described as 
a slight relaxation of the anterior cruciate ligament.  The 
veteran's left knee disability had been evaluated as 10 
percent disabling since 1952.

In the May 1995 personal hearing held at the RO, the 
appellant testified that, but for the left knee disability, 
the veteran would not have had the amputation.  See Hearing 
Transcript pp. 11-12.  The appellant and her daughter 
testified that the veteran developed sores on the side of the 
left ankle and the top of the left foot and that the 
veteran's left leg was bent at the knee and could not be 
straightened even with physical therapy.  See Hearing 
Transcript p. 9.  They also reported that the amputation was 
done above the knee because there was not enough circulation 
in the left leg below the knee for the wound to heal after 
the amputation and that the veteran had suffered a stroke in 
1984 that had left some residual weakness, mostly in the left 
knee.  See Hearing Transcript pp. 5 and 10-11.  

Review of the evidence of record reveals that the veteran was 
diagnosed with squamous cell cancer of the left floor of the 
mouth in 1993.  An initial consultation report, dated in 
November 1993, indicated that the veteran's previous medical 
history included a stroke ten years previous that had left 
residual numbness and weakness of the left side.  The 
December 1993 hospital discharge summary indicates that the 
veteran did well after his oral cancer surgery.  The 
veteran's surgeon stated that on the fourteenth post-
operative day the veteran was "eating well, alert and 
ambulating freely from his bed to the bathroom."  The 
surgeon also stated that the veteran's condition on discharge 
was good.

The veteran spent a week in a private hospital in January 
1994.  The hospital records from that admission indicate that 
he was diagnosed with carcinoma of the mouth, dehydration and 
malnutrition.  The veteran underwent radiation treatments in 
January and February of 1994.  In a March 1994 letter to the 
veteran's surgeon, the radiation oncologist stated that the 
veteran "developed early contracture of his left lower 
extremity from physical debilitation."  

A private hospital discharge summary, dictated by the 
veteran's private primary care physician in March 1994, 
indicates that the veteran was admitted to the hospital 
because of a change in his overall condition after having had 
a long recovery in the rehabilitation hospital.  The veteran 
was described as seeming to be doing much better, but then he 
began to slowly decline and he was then not able to eat and 
could hardly swallow.  The veteran was therefore admitted to 
the hospital for evaluation, IV therapy, tube feeding and 
physical therapy.  The doctor stated that the veteran's 
"general physical condition is poor, but hopefully will 
improve."

The April 7, 1994 private hospital discharge summary 
indicates that the veteran had been admitted two weeks 
previous with a diagnosis of open wound, left lower leg.  The 
admission physical revealed multiple pressure sores on the 
lateral aspect of the left foot and ankle.

The April 26, 1994 discharge summary from the private skilled 
nursing facility (SNF) indicates that the veteran had been 
admitted to the general hospital for acute care of decubitus 
ulcers.  The veteran had developed "a severe external 
rotation of the leg" and this was what he was treated for in 
the hospital, as well as "a decubitus ulcer on his back."  
The veteran's decubiti were described as improving to some 
extent and then worsening; he began developing gangrenous 
changes in his left foot.  While the veteran was in the SNF 
he suffered from malnutrition, dehydration, decubitus ulcers, 
external rotation fixation of the left lower extremity, 
gangrene of the left lower extremity, cancer and emphysema.  
The veteran's condition was said to be "very poor."

The veteran underwent an above knee amputation of the left 
leg on April 26, 1994.  The operative report lists the pre-
operative diagnosis as a Grade IV decubitus ulcer of the 
lateral aspect of the left foot and ankle with gangrene and 
"chronic arterial ischemia."  The hospital readmission note 
of that date states that physical examination of the veteran 
revealed some superficial areas of gangrene involving several 
of his right toes and very weak distal pedal pulses of the 
right lower extremity.

The May 1994 surgical pathology report for the amputated left 
leg states that the lateral surface of the foot had a black 
mummified characteristic extending onto the heel and first 
three toes with a broad ulceration over the lateral 
malleolus.  The ulceration measured six centimeters and 
extended into the adjacent joint.  The vessel at the line of 
resection was described as "markedly narrowed by 
atherosclerotic debris and thrombus."  The examining 
pathologist rendered a diagnosis of "atherosclerotic 
gangrene."

In a June 1994 written statement, the veteran's private 
primary care physician stated that he had treated the veteran 
since 1989, and that at that time, the veteran had had 
numbness in his left leg that was the residual of a stroke.  
The veteran used a walker to get around, but complained of 
pain and weakness in the left knee; he subsequently developed 
a compression fracture that caused him to be immobile.  The 
doctor stated that when the veteran tried to walk he had 
difficulty because of weakness in his left leg, probably 
related to the cerebral vascular accident but also to the old 
left knee injury.  

This internist also stated that the veteran became 
malnourished and more bedridden after his radiation 
treatments.  He then developed an external rotation of his 
left leg to the point where his leg could not be straightened 
out.  Because of this awkward position the veteran "quite 
naturally developed irritation and decubitus lesions in his 
leg and ultimately had gangrene in the leg."  Because of 
this, an amputation was performed above the knee on the left 
leg.  Approximately 48 hours post operatively, the patient 
suddenly expired, presumably from a pulmonary embolus.

In an August 1994 written statement, this same private 
physician stated that the veteran's leg had to be amputated 
above the knee because circulation was so poor that healing 
would not occur.  He opined that the veteran had died from a 
pulmonary embolus that was secondary to the amputation 
necessitated by the gangrenous ulcers caused by poor 
circulation and awkward position of the leg.  He further 
stated that the contributory causes of the poor circulation 
and awkward position were the veteran's previous cerebral 
vascular accident and the pain and weakness in his left knee.

In February 2000, the claims file was reviewed by a VA 
physician who stated that the veteran suffered from 
osteoarthritis of the left knee that limited his activity and 
required medical treatment.  The reviewer concluded that 
there was no relationship between the osteoarthritis of the 
left knee and the veteran's vascular disease that ultimately 
caused the gangrene of his leg and resultant amputation.  The 
reviewing physician further stated that there was no evidence 
that the left knee osteoarthritis contributed to the 
arteriosclerosis of the vessels in the veteran's left leg 
that caused the gangrene with resultant amputation.  The 
reviewing physician also opined that the veteran's carcinoma 
was a predisposing factor for his death.

As previously noted, in August 2000, the Board requested a 
VHA medical expert opinion.  This opinion was rendered in 
October 2000.  The VHA reviewer summarized the evidence of 
record, including the written statements submitted by the 
veteran's primary care physician, and noted that the veteran 
had never undergone left knee surgery.  This meant that there 
had been no alteration, compromise or damage to the arterial 
or venous blood supply to or around the knee due to surgery.  
The VHA reviewer noted that while there was nothing in the 
evidence of record describing the veteran's left leg pain in 
the years before his death as claudication, the histological 
examination of the arteries of the amputated leg showed 
severe arteriosclerotic narrowing and therefore it could 
validly be assumed that there was pain in the left leg due to 
ischemia and not simply due to knee pain.

The VHA reviewer explained that it is a known fact that 
ischemia of voluntary muscles, such as those of the leg, is 
painful- just as ischemia of the heart muscle causes chest 
pain.  The reviewer concluded that the movement of the left 
leg, with the rubbing of the left leg against the sheets that 
resulted in the blisters that became ulcers, was due to 
ischemia and not to ligamentous damage in the knee which was 
at rest in the veteran's bedridden state.

The VHA reviewer concluded that it was not likely that the 
veteran's service-connected left knee disability was the 
cause of the decubitus ulcers/pressure sores of the left 
lower extremity and stated that the decubiti on the left 
lower extremity and the ulceration of the left foot were 
caused by constant pressure over areas with poor arterial 
blood perfusion and because of poor nutritional status.  The 
VHA reviewer also concluded that it was not likely that the 
veteran's service-connected left knee disability was the 
cause of the gangrene that caused the veteran to require 
amputation of his left leg above the knee and that it was not 
likely that the veteran's service-connected left knee 
disability contributed substantially or materially in any way 
to the veteran's death.

The Board initially notes that the written statements of the 
appellant and the veteran's representative that the veteran's 
gangrenous left foot was causally connected to the veteran's 
left knee disability are not probative as there is no 
evidence in the record that the appellant or her 
representative have any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board finds in this case that the two VA opinions 
outweigh the two statements made by the veteran's private 
primary care physician.  In this regard, the Board notes that 
the sheer number of opinions supporting one view or the other 
is not determinative.  Rather, it is the quality of the 
opinions that must be evaluated.  The private primary care 
physician has offered no explanation of the clinical process 
by which the veteran's relatively static left knee disability 
involving skeletal function is supposed to have materially 
affected the veteran's vascular function above and below the 
knee, while the VA physicians have offered opinions 
delineating how non-service-connected conditions combined to 
produce the sequential process of the veteran's demise.

While the appellant has argued that the veteran had 
essentially been cured of his cancer and would have recovered 
from his ailments but for the left knee disability, the 
evidence shows that the veteran experienced a rapid downhill 
course while he underwent radiation.  At the time of his 
December 6, 1993 discharge after oral surgery, the veteran 
was described by his surgeon as being in good condition and 
able to ambulate freely from his bed to the bathroom.  A 
month later, the veteran had to be admitted to a hospital 
because of dehydration and malnutrition, at which time he 
began several weeks of radiation treatments.  His radiation 
oncologist told his surgeon that the veteran's general 
condition had deteriorated and that he had developed 
contracture of his left lower extremity from physical 
debilitation.  By March 23, 1994, the veteran's primary care 
physician described his general physical condition as poor.  
Not one of these three treating physicians made any mention 
of the veteran's service-connected left knee disability being 
a cause for concern or treatment.

The operative report stated that the veteran was diagnosed 
with chronic arterial ischemia of the left leg.  This 
diagnosis was borne out by the surgical pathology report 
showing marked narrowing of the vessels at the line of 
resection.  Furthermore, the veteran demonstrated very weak 
right pedal pulses and dry gangrene of several of his right 
toes two days before his death indicating that the same 
ischemic process was at work in his right leg.

In addition, the appellant has contended that the blisters 
were caused by the veteran rubbing his leg back and forth.  
This means that the veteran was able to flex and extend his 
left knee.  However, the knee joint does not demonstrate 
external rotation; external rotation is a function of the 
hip.  There is no medical evidence of record explaining how 
the left knee was related to the external rotation 
contracture, but rather the veteran's own radiation 
oncologist causally relates the contracture to the veteran's 
generalized debilitation caused by the cancer and related 
radiation treatment.  It was this contracture that primarily 
led to the positional awkwardness referred to by the 
veteran's primary care physician.

Furthermore, while the appellant has stated that the veteran 
never lay in any position other than on his left side because 
of the pain in his left knee, no bedsores or pressure sores 
or decubitus ulcers were found on his left side, his left 
hip, his left knee or anywhere above the left ankle.  
However, the SNF discharge summary, prepared by the veteran's 
primary care physician, points out that the veteran was 
treated for a decubitus ulcer on his back as well as on his 
lower left leg.  This means that the veteran spent at least 
some of his time in bed on his back and the severe external 
rotation of the left leg while he was on his back would place 
the lateral aspect of the left ankle against the bed.

Therefore, the Board finds that the opinion of the veteran's 
primary care physician, when weighed against all of the 
opinions of the two VA physicians, does not place the 
evidence in equipoise.  See generally, Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Winsett v. West, 11 Vet. App. 
420, 425 (1998) (the United States Court of Appeals for 
Veterans Claims has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician).

The evidence of record reveals that the positional 
awkwardness of the veteran's left lower extremity was mostly 
due to the severe external rotation contracture of the left 
hip, not because of the veteran's slight ligamentous laxity 
disability of the left knee.  Despite the appellant's 
contention that the veteran developed ulcers on his left foot 
and ankle because he had to lie on his left side due to knee 
pain, the veteran's left leg pain was most likely due to 
claudication from his chronic ischemia.  It is notable that, 
in addition to the veteran's back ulcer, the ulcers occurred 
only in the distal portion of the left lower extremity and 
that weak pedal pulses and gangrenous changes were observed 
in the distal portion of the veteran's right lower extremity 
two days before his death.  The non-service-connected right 
leg therefore served as a control and the fact that both legs 
were involved with demonstrated vessel blockage above the 
left knee indicates that the left knee disability was not 
producing the ischemia with resultant gangrene.  

Furthermore, the veteran was in good condition shortly after 
his oral cancer surgery, but thereafter developed such severe 
dehydration and malnutrition that he had to be hospitalized.  
Then his radiation treatments added to his general physical 
debilitation and he developed a severe external rotation 
contracture due to that debilitation.  Therefore, the 
contracture was not caused by the left knee disability.  The 
contracture, the ischemia and the veteran's dehydration, 
malnutrition and debilitation resulting from his cancer all 
combined to cause the ulcers that became gangrenous and 
necessitated the above knee amputation leading to the 
development of the fatal pulmonary embolus.  While the 
ischemia and the cancer were each conditions that affected 
vital organs and were of a progressive or debilitating 
nature, the veteran's left knee disability did not affect any 
vital organ and it was not of a progressive or debilitating 
nature.  There is no clinical evidence of record that, but 
for the 84 year-old veteran's left knee condition, he would 
have survived the ischemia and the dehydration, malnutrition 
and debilitation resulting from his cancer.

The conclusion that the veteran's foot gangrene was directly 
related to his ischemia without any contribution from the 
left knee disability is supported by the facts that 
gangrenous symptomatology experienced by the veteran was 
exhibited in each leg and that left leg vessel blockage was 
demonstrated above the left knee.  Since very weak pedal 
pulses and gangrenous changes were observed in the distal 
right extremity that did not have any positional awkwardness, 
it would appear that the gangrene in the left lower extremity 
would have occurred with or without the positional 
awkwardness.  In addition, the private physician who names 
the veteran's prior stroke and his pain and weakness of the 
left leg as contributory causes of the veteran's poor 
circulation does not explain how pain and weakness of a joint 
can cause the marked narrowing of blood vessels by 
atherosclerotic debris as demonstrated in the amputated left 
leg.  

The Board also notes that the appellant has not contended 
that the oral cancer, noted on the veteran's death 
certificate as a significant condition that contributed to 
his death, was related to the veteran's Army service.  Nor 
has her representative presented any such argument.  This 
cancer was first diagnosed almost fifty years after service 
and there is no medical evidence of record that even suggests 
any etiologic link to service.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal pulmonary embolus was incurred as a 
result of his service-connected left knee disability.  The 
preponderance of competent and probative evidence of record 
shows that the veteran's fatal course was not as likely as 
not to have been caused by his left knee disability.  Thus, 
the Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  38 C.F.R. § 3.312.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decision, the Statement 
of the Case (SOC), and the Supplemental Statements of the 
Case (SSOC) notified the appellant and her representative of 
the evidence necessary to substantiate the claim, the 
evidence that had been received and the evidence to be 
provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including VA 
records and service medical records.  The appellant has not 
reported that any other pertinent evidence might be 
available, although she has advised VA of the unavailability 
of some private records.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  VA has obtained pertinent private medical 
records, as well as the death certificate and medical 
opinions on the issues raised by this case.  Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103.  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations and VA procedural 
guidance.  38 C.F.R. § 3.103 (2000).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

